Citation Nr: 1302054	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-30 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for loosening of tooth number 9, status post trauma, for VA compensation purposes.  

2.  Entitlement to service connection for loosening of tooth number 9, status post trauma, for VA treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to August 2008, plus one year and 14 days of additional active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a hearing in Washington, DC.  A transcript of the hearing is associated with the Veteran's Virtual VA electronic file.  [As this appeal was processed using the Virtual VA paperless claims processing system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.]  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (The Board is required to consider a veteran's claim(s) under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision).  As such, the issue on appeal has been expanded, as reflected on the title page of this decision, to reflect the Court's holding.  

Also, the Board notes that the Veteran's application for benefits (VA Form 21-534), received in March 2008, reflected in particular, a claim for benefits for "Peridontal [sic] Gum Disease (lost 8 teeth)."  Thereafter, in the above noted October 2008 rating decision, the RO, inter alia, denied the Veteran service connection for periodontal disease and also service connection for loosening of tooth number 9, status post trauma.  

In his June 2009 VA Form 9 (Appeal to Board of Veterans' Appeals) as well as his July 2012 hearing testimony, the Veteran described the history of his dental treatment in service.  In particular, the Veteran identified two dental implants associated with his bottom left side teeth and one dental implant associated with his bottom right side teeth.  The Veteran has reported that the two bottom left side implants are fine, but that the bottom right side implant has failed, and has been removed.  The Veteran has also reported that he had his teeth cleaned quarterly during his military service, which helped combat his periodontal disease.  As such, he was requesting that the VA continue this treatment so that he would not lose more teeth.  

In the present case, based on his written contentions as well as his testimony during his Board hearing, the Veteran appears to be seeking service connection for periodontal disease, to include the failed dental implant associated with his bottom right side teeth, for VA treatment purposes.  A dental claim for treatment purposes is reviewed by the VA outpatient clinic for proper disposition.  See M21-1MR, Part IV, Subpart ii, 1.A.2.c.  The Board does not have jurisdiction over the Veteran's raised claim, above, for VA dental treatment, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  The Veteran suffered service-related trauma to tooth number 9 resulting in extraction of the tooth.  

2.  The Veteran's loss of tooth number 9 is not the result of loss of substance of the body of the maxilla or mandible, or otherwise the result of loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate.  
3.  Under the laws administered by VA, replaceable missing teeth are not a disability for which VA disability compensation is payable.  

4.  The evidence establishes that the Veteran sustained dental trauma in service resulting in the loss of tooth number 9; the Veteran meets the requirements for service connection for the limited purpose of receiving Class II(a) VA outpatient dental treatment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dental trauma to tooth number 9, for VA compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161 (2012).

2.  The criteria for service connection for dental trauma to tooth number 9, for VA treatment purposes only, are met.  38 U.S.C.A. §§ 1110, 1131, 1712; 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the current appeal, a pre-decisional letter dated in March 2008 complied with VA's duty to notify the Veteran of what he needed to substantiate his claim for service connection.  Specifically, this letter apprised the Veteran of what the evidence needed to show to establish entitlement to the benefit sought, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist a veteran in the development of his/her claim.  This duty includes assisting him/her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Veteran's service treatment records (STRs) have been obtained and associated with the claims folder, and the RO also secured a VA dental examination in furtherance of the Veteran's claim.  The VA examination obtained is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

[The Veteran's DD-214 reflects that he was a cadet at the United States Military Academy.  Active duty includes service at any time as a cadet in the United States Military Academy.  See 38 C.F.R. § 3.6(b)(4) (2012).]

The issue presented for appellate consideration is service connection for loosening of tooth number 9, status post trauma.  The Board is aware that the Veteran did not necessarily file a claim for service connection for this condition.  However, the RO adjudicated the issue in light of the findings noted in the report of May 2008 VA dental examination.  

Disability compensation and VA outpatient dental treatment may be provided for certain, specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  

In July 2012 the Veteran testified that tooth number 9 was loosened as a result of a blow to his mouth during a combative training exercise.  The tooth was unable to be saved and it was subsequently removed.  The Veteran reported that he was provided with a partial denture for the tooth, and he has not had any problems other than occasionally losing or breaking the partial denture.  The Veteran further testified that it had been recommended to him that he receive an implant for tooth number 9.  

In the report of May 2008 VA dental examination, the examiner noted that, in reviewing the Veteran's service dental records, tooth number 9 had been extracted due to "advanced periodontal involvement."  The Veteran reported to the examiner that the tooth had not been loose until he had been hit in the mouth during the above noted combative training exercise.  The examiner opined that, even if there had been significant periodontal bone loss around tooth number 9 at the time of the reported trauma, it was at least as likely as not that a blow to the mouth loosened the tooth to where it had to be extracted.  Otherwise, the report of examination reflects implant restoration of teeth numbers 18, 19, and 30.  
The Board's review of the Veteran's service dental records is consistent with that of the VA examiner in that tooth number 9 was noted to have been extracted in February 1979 due to "advanced perio involvement."  Otherwise, the Veteran's dental records do not reflect any reported history of a loosening of tooth number 9 following a blow to the mouth.  The Board is mindful that the Veteran is competent to report having been hit in the mouth during a training exercise, an event which would be consistent with the circumstances and conditions of his training.  See e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Board finds the Veteran to be credible with regard to reporting a history of in-service trauma to tooth number 9.  

In light of the evidence, above, the Board notes that disability compensation may be provided for certain specified types of service-connected dental disorders (Class I).  See 38 C.F.R. § 17.161(a).  The dental disabilities which may be awarded VA compensation are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  

In the present case, tooth number 9 was extracted due to in-service trauma to the tooth.  The tooth was reportedly replaced by a partial denture.  There is no competent evidence that the Veteran has lost a tooth as a result of loss of substance of body of maxilla or mandible, from loss of the ramus, from loss of the condyloid or coronoid processes, or from loss of the hard palate.  See 38 C.F.R. § 4.150.  Therefore, the Veteran is not eligible for compensation or Class I treatment associated with the loss of tooth number 9.  In the Veteran's case, a replaceable missing tooth, such as tooth number 9, which can be replaced by a suitable prosthesis, is not a disability for which compensation may be paid.  
Otherwise, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 17.161.  To establish entitlement to service connection for VA outpatient dental treatment purposes for a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b) (Effective February 29, 2012, VA amended 3.381 primarily to clarify the respective responsibilities of VBA and VHA in determinations concerning eligibility for dental treatment.  See Fed. Reg. 4469 (Jan. 30, 2012)).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for Class II(a) VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).  

The Board notes that mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Furthermore, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).

The Board finds in the present instance that the Veteran is eligible for outpatient dental treatment under the provisions of Class II(a).  As noted above, the Board finds the Veteran's reported history concerning trauma to tooth number 9 to be credible.  Furthermore, the VA examiner's opinion supports that it was trauma, as compared to periodontal disease, that resulted in the loss of tooth number 9.  In sum, the Veteran is shown to have had dental trauma in service to tooth number 9 which led to the eventual need to extract the tooth.  He is accordingly entitled to service connection for VA outpatient treatment purposes.  



(CONTINUED ON NEXT PAGE)

ORDER

Service connection for dental trauma to tooth number 9, for VA compensation purposes, is denied.  

Service connection for dental trauma to tooth number 9, for VA treatment purposes only, is granted.  



____________________________________________
THERESA A. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


